Citation Nr: 0329183	
Decision Date: 10/27/03    Archive Date: 11/05/03

DOCKET NO.  02-12 938A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased rating for essential 
hypertension, currently evaluated as 10 percent disabling. 

2.  Entitlement to service connection for abnormal pap 
smears.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran had active military service from February 1979 to 
January 1989.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  The RO denied the veteran's petition to 
reopen her previously denied claim for service connection for 
multiple sclerosis.  The RO also denied her claims for 
service connection for abnormal pap smears and for a rating 
higher than 10 percent for essential hypertension.

In December 2002, however, during the pendency of the appeal 
and before transferring the case to the Board, the RO granted 
the veteran's claim for service connection for multiple 
sclerosis.  The RO assigned an initial 30 percent rating 
effective February 22, 2000.  The veteran has not appealed 
either the rating or effective date assigned, so there is no 
issue currently before the Board concerning her multiple 
sclerosis.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997) (increased rating issues are separate from service 
connection issues).  See also Thomas v. Brown, 9 Vet. App. 
269, 270, (1996).  The only claims that remain are those 
concerning her essential hypertension and abnormal pap 
smears.


REMAND

The veteran contends her hypertension is more severe than 
currently rated, so she is entitled to an evaluation higher 
than 10 percent.  She says her hypertension causes chest pain 
and palpitations, which occasionally occur while walking, 
climbing stairs, or even when sitting.  She also says her 
doctors have increased her medications, which, in turn, have 
caused her to experience more fatigue and increased 
urination.  She also reports that she is being followed on a 
regular basis at the Winston-Salem VA outpatient clinic.

A preliminary review of the record on appeal shows the 
veteran's hypertension has been evaluated by the RO under, in 
pertinent part, Diagnostic Code 7101 of VA's Schedule for 
Rating Disabilities (Rating Schedule).  See 38 C.F.R. § 4.104 
(2003).  This is especially important to note because the 
provisions of Diagnostic Code 7101 were revised by VA, 
effective January 12, 1998.  See 62 Fed. Reg. 65207-224 
(December 11, 1997).  The modified Rating Schedule slightly 
changed the rating criteria for hypertension under Diagnostic 
Code 7101.  See 62 Fed. Reg. 65,222.

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that, when the applicable regulations are amended during 
the pendency of an appeal, the version of the regulations 
most favorable to the veteran should be applied to the claim.  
See Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991); see 
also Dudnick v. Brown, 10 Vet. App. 79 (1997).  Here, though, 
the veteran's claim for an increased rating was not formally 
instituted until after the January 1998 regulatory revision, 
so only the revised criteria effective January 12, 1998, need 
be considered.

The new rating criteria require that diagnoses of 
hypertension must be confirmed by readings taken two or more 
times on at least three different days.  And careful and 
repeated measurements of blood pressure readings will be 
required prior to the assignment of any compensable 
evaluation.  See 62 Fed. Reg. 65,215.  Also, the new rating 
criteria define hypertension as a diastolic blood pressure 
reading predominately 90mm. or greater, and isolated systolic 
hypertension means the systolic blood pressure is 
predominately 160 mm. or greater with the diastolic blood 
pressure of less than 90 mm.  See 38 C.F.R. § 4.101, 
Diagnostic Code 7101, Note 1 (2003).  

Although the May 2002 Statement of the Case set forth the new 
rating criteria for Diagnostic Code 7101, the veteran has not 
been afforded a VA examination which takes these new rating 
criteria into account in evaluating her essential 
hypertension.  In fact, a review of the medical evidence of 
record shows that the most recent VA examination that 
evaluated her hypertension was conducted in April 1989, 
where, necessarily, the old (pre-amendment) rating criteria 
were applied.  So another more recent examination is required 
to decide the merits of her appeal.  38 U.S.C.A. § 5103A(d) 
(West 2002).  See also Caffrey v. Brown, 6 Vet. App. 377 
(1994).

Moreover, in a decision very recently promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development or to cure a procedural 
defect, the RO must take this opportunity to inform the 
appellant that notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.  

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to her claims, and to 
ensure full compliance with due process notice requirements, 
the case is hereby REMANDED to the RO for the following 
actions: 

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  

2.  The RO also should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated her for hypertension-
the records of which have not already 
been obtained.  After securing any 
necessary authorizations, the RO should 
request copies of all indicated records 
and associate them with the claims 
folder.  In particular, the RO should 
attempt to obtain the veteran's complete 
medical records from the VA outpatient 
clinic in Winston-Salem, North Carolina.  
If the RO cannot obtain any of the 
medical records indicated by the veteran, 
it should follow the proper procedures 
under the VCAA.  

3.  The RO should then schedule the 
veteran for an examination to evaluate 
the nature and severity of her service-
connected hypertension.  The veteran's 
claims folder and a copy of this Remand 
must be provided to the examiner for 
review prior to the examination.  
All clinical findings should be reported 
in detail, and all tests and studies 
deemed necessary by the examiner should 
be performed.  In order to ensure the 
findings are pertinent to the applicable 
rating criteria, the examiner should also 
be provided a copy of the applicable 
rating criteria for evaluating 
hypertension, found at 38 C.F.R. § 4.104, 
Diagnostic Code 7101.  The examiner's 
report should provide a discussion of all 
current complaints, clinical findings and 
diagnoses referable to the hypertension.

4.  Review the claims file to ensure the 
requested development has been 
completed-including the examination 
findings addressing the applicable rating 
criteria.  If not, take corrective 
action.  See 38 C.F.R. § 4.2 (2003); 
Stegall v. West, 11 Vet. App. 268 (1998).  

5.  Then readjudicate the claims based on 
the additional evidence obtained.  If any 
benefit sought on appeal remains denied, 
send the veteran and her representative a 
supplemental statement of the case and 
give them time to respond.  

No action is required of the veteran until she receives 
further notice.  By this REMAND the Board intimates no 
opinion, either legal or factual, as to the ultimate 
determination warranted in this case.  The purposes of this 
REMAND are to further develop the record and to accord the 
veteran due process of law.  

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




